Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 27, 2020

                                           No. 04-20-00090-CV

                          IN RE SOUTH PLAINS CONTRACTING, INC.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

       On February 11, 2020, relator filed a petition for writ of mandamus. On February 13,
2020, this court notified the respondent and real parties in interest that if they wished to file a
response, they must do so by February 28, 2020.

       On February 25, 2020, real party in interest, Robert Loree, filed a motion requesting an
extension of time until March 6, 2020. The motion is GRANTED, and Mr. Loree’s response is
due no later than March 6, 2020.

           It is so ORDERED on February 27, 2020.



                                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2016CI13807, styled South Plains Contracting, Inc. v. Robert W. Loree
and Christopher D. Below, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Rosie
Alvarado presiding.